Exhibit 10.83

SECURITY AGREEMENT

This SECURITY AGREEMENT (the “Security Agreement”) is dated as of the 13th day
of June, 2008, by and between EXACTECH, INC., a Florida corporation (the
“Borrower”), EXACTECH INTERNATIONAL, INC., a Florida corporation and ALTIVA
CORPORATION, a Delaware corporation (collectively, “Guarantors”, and together
with Borrower, the “Debtor”), as debtors, and SUNTRUST BANK, a Georgia banking
corporation, in its capacity as administrative agent for the Lenders [as defined
in the Revolving Credit Agreement dated of even date herewith among the
Borrower, the lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”)] as secured party (the “Secured Party”).

NOW, THEREFORE, in consideration of the Obligations (as defined in the Credit
Agreement) of the Borrower to the Secured Party, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Debtor and the Secured Party hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Any capitalized term not defined herein shall have the meaning
given to it in the Credit Agreement. Any capitalized term not defined herein or
in the Credit Agreement shall have the meaning given to it in the UCC. As used
herein, the following terms shall have the following meanings:

(a) Books and Records. The term “Books and Records” means all of the Debtor’s
books and records, including, but not limited to, records indicating,
summarizing, or evidencing the Collateral, the Obligations, and the Debtor’s
property, business operations, or financial condition; computer runs, invoices,
tapes, processing software, processing contracts (such as contracts for computer
time and services), and any computer prepared information, tapes, or data of
every kind and description, whether in the possession of the Debtor or in the
possession of third parties.

(b) Collateral. The term “Collateral” means all personal property of the Debtor,
whether now owned or hereafter acquired, whether now existing or hereafter
acquired or arising, and wherever located, including, without limitation, the
following described property:

(i) ACCOUNTS: All accounts, accounts receivable, contract rights, bills,
acceptances, chattel paper, general intangibles, instruments, and other forms of
obligations arising out of the sale, lease, or ownership of the Property
(“Accounts”), together with any property evidencing or relating to the Accounts
(such as guaranties and credit insurance), and any security for the Accounts and
all Books and Records relating thereto.



--------------------------------------------------------------------------------

(ii) INVENTORY: All inventory of every nature, kind, and description, wherever
located, including, without limitation, raw materials, goods and merchandise,
work in process, finished goods (including embedded software), parts and
supplies; all goods and property held for sale or lease or to be furnished under
contracts of service; all goods and inventory returned, reclaimed or
repossessed; other materials and supplies of any kind, nature, or description
that are used or consumed in the Debtor’s business or used in connection with
the packing, shipping, advertising, selling, or finishing of such goods,
merchandise, and all documents of title or other Documents representing them;
all general intangibles and any documents relating to, arising from or
evidencing any of the foregoing (“Inventory”).

(iii) EQUIPMENT: All machinery and equipment, furniture and furnishings, and all
fixtures, whether or not affixed to realty, tools, motor vehicles with respect
to which a certificate of title has been issued, and other tangible personal
property (except Inventory), including embedded software and office equipment,
as well as all of such types of property leased by the Debtor and all of the
Debtor’s rights and interests with respect thereto under such leases (including,
without limitations, options to purchase); together with all present and future
additions and accessions thereto, accessories, replacements, substitutions,
component and auxiliary parts and supplies used or to be used in connection
therewith and all substitutes for any of the foregoing; and all manuals,
drawings, instructions, warranties, and rights with respect thereto, and the
rights of the Debtor under any manufacturer’s warranties relating to the
foregoing property; and all records and data relating to any or all of the
foregoing property described in Subsections (a)-(c) herein, whether in the form
of a writing, photograph, microfilm, microfiche, or electronic media, together
with all of the Debtor’s right, title and interest in and to all computer
software required to utilize, create, maintain, and process any such records or
data on electronic media (“Equipment”).

(iv) GENERAL INTANGIBLES: All “general intangibles”, including, without
limitation, any personal property, choses in action, causes of action, and all
other intangible personal property of the Debtor of every kind and nature (other
than Accounts), including, without limitation, all contract rights, payment
intangibles, intellectual property collateral, corporate or other business
records, inventions, designs, blueprints, plans, specifications, patents, patent
applications, trade secrets, computer software, registrations, goodwill, tax
refund claims, licenses, franchises, trademarks, trade names, service marks,
copyrights, customer lists, and patents, all rights under license agreements for
use of the same, any funds that may become due to the Debtor in connection with
the termination of any employee benefit plan or any rights thereto and any other
amounts payable to the Debtor from any employee benefit plan, rights and claims
against carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, property, casualty, or any similar type of

 

2



--------------------------------------------------------------------------------

insurance and any proceeds thereof, proceeds of insurance covering the lives of
key employees on which the Debtor is the beneficiary, rights to receive
dividends, distributions, cash, Instruments, and other property in respect of or
in exchange for pledged equity interests or Investment Property (including all
rights and interest in securities whether certificated or uncertificated,
securities entitlements, securities accounts, commodity contracts, or commodity
accounts) and any supporting obligation (as such term is defined in the UCC),
letter of credit rights (including rights to payment or performance under a
letter of credit whether or not the Debtor, as beneficiary, has demanded or is
entitled to demand payment or performance), guarantee, claim, security interest,
or other security held by or granted to the Debtor (“General Intangibles”).

(v) CHATTEL PAPER: All chattel paper, including, but not limited to, any
electronic chattel paper as well as any writing or writings that evidence both a
monetary obligation and security interest in or a lease of specific goods
(“Chattel Paper”).

(vi) INSTRUMENTS: All instruments, including, without limitation, bills of
exchange, notes, and all negotiable and non-negotiable instruments, all
securities, all certificates of deposit and any other writing that evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type that is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment (“Instruments”).

(vii) DOCUMENTS: All documents, including, but not limited to, bills of lading,
warehouse receipts, and other documents of title (as that term is defined in the
Uniform Commercial Code) and any and all receipts, including, but not limited
to, receipts of the kind described in Article 7 of the Uniform Commercial Code
(“Documents”).

(viii) DEPOSIT ACCOUNTS: All the Debtor’s deposit accounts and any renewals or
rollovers of the deposit accounts, any successor accounts, and any general
intangibles and choses in action arising therefrom or relating thereto.

(ix) GOODS: All “goods” as defined in the UCC, including embedded software to
the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale, and unborn young of animals.

(x) SOFTWARE: All “software” as such term is defined in the UCC, other than
software embedded in any category of Goods, including all computer programs and
all supporting information provided in connection with a transaction related to
any program.

 

3



--------------------------------------------------------------------------------

(xi) CASH AND SECURITIES: All money, cash, cash equivalents, securities, and
other property of any kind of the Debtor held directly or indirectly by the
Secured Party.

(xii) PROCEEDS: Any and all proceeds (including insurance proceeds) of any or
all of the foregoing and all property that is within the definition of proceeds
as it is defined in the Uniform Commercial Code, including without limitation,
whatever is received upon the use, lease, sale, exchange, collection, loss,
destruction, any other utilization, or any disposition of any of the foregoing
property described in this Section 1, whether cash or non-cash, all rental or
lease payments, and any other type or item of property, and all substitutions,
additions, accessions, replacements, products, and renewals of, to, or for such
property and all insurance therefor; and all records and data relating to any or
all of the foregoing property, whether in the form of a writing, photograph,
microfilm, microfiche, or electronic media, together with all of the Debtor’s
right, title and interest in and to all computer software required to utilize,
create, maintain, and process any such records or data on electronic media
(collectively, “Proceeds”).

Unless the context otherwise requires, all terms used in this definition of
Collateral (whether capitalized or not) that are specifically defined in the
Uniform Commercial Code shall have the meanings stated therein. The term
Collateral expressly excludes any real property owned by the Debtor.

(c) Loan Documents. The term “Loan Documents” means the Credit Agreement, the
Notes, all credit accommodations, notes, loan agreements, subordination
agreements, security agreements, financing statements, and any other agreements
and documents, including any Hedging Agreement, now or hereafter existing,
creating, evidencing, guarantying, securing, or relating to any or all of the
Obligations, together with all amendments, modifications, restatements,
renewals, or extensions thereof.

(d) Obligor. The term “Obligor” means the Debtor and each and every maker,
endorser, guarantor, or surety of or party obligated for any of the Obligations.

(e) Uniform Commercial Code. The term “Uniform Commercial Code” of “UCC” means
with respect to the Collateral owned by any Debtor which is organized in the
State of Florida, the Uniform Commercial Code in effect from time to time in the
State of Florida, and with respect to the Collateral owned by any Debtor which
is organized under the laws of another State in the United States, the Uniform
Commercial Code in effect from time to time in the State of such jurisdiction.

ARTICLE II

SECURITY INTEREST

2.1 Security Interest. In order to secure the due and punctual payment and
performance of the Obligations, the Debtor hereby grants to the Secured Party a
continuing perfected first priority security interest in and lien on its right,
title, and interest in (a) the

 

4



--------------------------------------------------------------------------------

Collateral, and (b) all property of the Debtor now or hereafter in the actual or
constructive possession of the Secured Party, any of the Lenders and/or any
Affiliate of any of the Lenders in any capacity whatsoever including, but not
limited to, any balance or share of any deposit, trust or agency account in
which a security interest is not prohibited by applicable law. If the Debtor has
granted any security interest to the Secured Party in any or all of the
Collateral prior to the date of this Security Agreement, this Security Agreement
shall be deemed to be a reaffirmation of the previously granted security
interest and an amendment and restatement of any previously executed Security
Agreement. It is the intention of the Debtor, all Obligors, and the Secured
Party that all existing security interests will remain continuously perfected.
The security interests granted are granted as security only and shall not
subject the Secured Party to, or in any way affect or modify, any obligation or
liability of the Debtor or any other Obligor with respect to any of the
Collateral or any transaction that gave rise thereto. This Security Agreement is
and shall be considered and deemed to be a security agreement as referred to in
the Uniform Commercial Code.

2.2 Release of Collateral. Upon any sale, lease, transfer or other disposition
of any item of Collateral of any Debtor in accordance with the terms of this
Security Agreement and the Credit Agreement (other than any disposition among
Loan Parties or to any Subsidiary of any Loan Party), the Secured Party will, at
such Debtor’s request and expense, execute and deliver to such Debtor such
documents as such Debtor shall reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
hereby; provided, however, that (i) at the time of such request and such release
no Default shall have occurred and be continuing, (ii) such Debtor shall have
delivered to the Secured Party, at least three (3) Business Days prior to the
date of the proposed release, a written request for release describing the item
of Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Secured Party.

2.3 Additional Debtors. Pursuant to Section 5.11 of the Credit Agreement, each
Subsidiary Loan Party that was not in existence on the date of the Credit
Agreement is required to enter into this Security Agreement as a Debtor upon
becoming Subsidiary Loan Party. Upon execution and delivery after the date
hereof by the Secured Party and such Subsidiary of an instrument in the form of
Exhibit A, such Subsidiary shall become a Debtor hereunder with the same force
and effect as if originally named as a Debtor herein. The execution and delivery
of any instrument adding an additional Debtor as a party to this Security
Agreement shall not require the consent of any other Debtor hereunder. The
rights and obligations of each Debtor hereunder shall remain in full force and
effect notwithstanding the addition of any new Debtor as a party to this
Security Agreement. The foregoing shall not apply to Foreign Subsidiaries of the
Borrower which shall become parties hereto only pursuant to Section 5.9 of the
Credit Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE III

RIGHTS IN CONNECTION WITH COLLATERAL

3.1 Delivery of Documents. At any time and from time to time, upon the demand of
the Secured Party, the Debtor will, at the Debtor’s expense:

(a) immediately give, execute, deliver, pledge, endorse, file, and/or record any
notice, statement, financing statement, instrument, document, chattel paper,
agreement, or other papers that may be necessary or desirable, or that the
Secured Party may reasonably request, in order to create, preserve, perfect, or
validate any security interest granted pursuant hereto or intended to be granted
hereunder or to enable the Secured Party to exercise or enforce its rights
hereunder or with respect to such security interest; and

(b) keep, stamp, or otherwise mark any and all documents, instruments, chattel
paper, and its/their Books and Records relating to the Collateral in such manner
as the Secured Party may require.

3.2 Power of Attorney. The Debtor hereby irrevocably appoints the Secured Party
(and any of its attorneys, officers, employees, or agents) as its true and
lawful attorney-in-fact, said appointment being coupled with an interest, with
full power of substitution, in the name of the Debtor, the Secured Party, or
otherwise, for the sole use and benefit of the Secured Party in its reasonable
discretion, but at the Debtor’s expense, to exercise, to the extent permitted by
law, in its name or in the name of the Debtor or otherwise, the powers set forth
herein, whether or not any of the Obligations is due (a) to endorse the name of
the Debtor upon any instruments of payment, freight, or express bill, bill of
lading, storage, or warehouse receipt relating to the Collateral and upon the
occurrence of an Event of Default (as defined in Section 5.1 below) to demand,
collect, receive payment of, settle, or adjust all or any of the Collateral;
(b) to correspond and negotiate directly with insurance carriers; and (c) to
sign and file one or more financing statements and continuation statements
naming the Debtor as debtor and the Secured Party as secured party and to
execute any notice, statement, instruments, agreement, or other paper that the
Secured Party may require to create, preserve, perfect, or validate any security
interest granted pursuant hereto or to enable the Secured Party to exercise or
enforce its rights hereunder or with respect to such security interest. Neither
the Secured Party nor its attorneys, officers, employees, or agents shall be
liable for any act, omissions, any error in judgment, or mistake in fact in
its/their capacity as attorney-in-fact that is done in good faith. This power,
being coupled with an interest, is irrevocable until the Obligations has been
fully satisfied, except for acts, errors, and mistakes amounting to gross
negligence or willful misconduct.

3.3 Security Agreement as Financing Statement. At the Secured Party’s sole
option, and without the Debtor’s consent, the Secured Party may file a copy or
other reproduction of this Security Agreement or any financing statement
executed pursuant hereto as a financing statement in any jurisdiction so
permitting. The Secured Party is expressly authorized to file financing
statements without the Debtor’s signature.

 

6



--------------------------------------------------------------------------------

3.4 Secured Party’s Rights in Collateral. With respect to the Collateral, or any
part thereof, the right is expressly granted to the Secured Party, at its sole
discretion after an Event of Default has occurred:

(a) to transfer or register in the name of itself or its nominee any of the
Collateral, and whether or not so transferred or registered, to receive the
income and dividends thereon, including stock dividends and rights to subscribe,
and to hold the same as a part of the Collateral and/or apply the same to the
Obligations;

(b) to exchange any of the Collateral for other property upon the
reorganization, recapitalization, or other readjustment and in connection
therewith, to deposit the Collateral or any part thereof with any nominee or
depository upon such terms as the Secured Party may determine in its reasonable
discretion; and

(c) extend the time of payment, arrange for payment in installments, or
otherwise release its security interest in any of the Collateral, or refrain
from exercising any right against any Collateral.

3.5 Custody of Collateral. With respect to the Collateral, or any part thereof,
which at any time may come into the possession, custody, or under the control of
the Secured Party or any of its Affiliates, agents or correspondents, the Debtor
hereby acknowledges and agrees that the Secured Party’s sole duty with respect
to the custody, safekeeping and physical preservation of such Collateral,
whether pursuant to Section 9-207 of the Uniform Commercial Code or otherwise,
shall be to deal with it in the same manner as it deals with its own similar
property.

3.6 Delay in Realizing Upon Collateral. Neither the Secured Party, nor any of
its directors, officers, employees, Affiliates, agents or correspondents shall
be liable for failure to demand, collect, or realize upon any of the Collateral
or for any delay in doing so.

3.7 Collateral Examinations. The Debtor shall submit to collateral examinations
(upon not less than two (2) Business Days notice) at any time as may be
reasonably requested by the Secured Party, to be performed by Secured Party or
its agent, for its benefit. The results of such examinations shall be
satisfactory to the Secured Party in its reasonable discretion. If no Event of
Default has occurred and is continuing, the Debtor shall pay the cost of up to
two (2) examinations per year, not to exceed $5,000.00 per examination. If an
Event of Default has occurred and is continuing, the Debtor shall pay all costs
of such examinations.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1 Representations and Warranties. The Debtor represents and warrants to the
Secured Party, which representations and warranties shall be continuing
representations and warranties until all of the Obligations is satisfied in
full, and covenants with the Secured Party as follows:

(a) Place of Business; Locations of Collateral; State of Formation. The state of
formation of the Debtor is the state set forth in Exhibit 4.03(a) hereto. The
location where the Debtor maintains its Books and Records is the address set
forth in Exhibit 4.03(a) hereto or at the location(s) hereafter disclosed to the
Secured Party pursuant to Section 4.03(a) hereof. All of the places of business
of the Debtor are set forth in Exhibit 4.03(a). All other locations of
Collateral, or addresses from which invoices are sent, if any, are at the
location(s) hereafter disclosed to the Secured Party pursuant to Section 4.03(a)
hereof.

 

7



--------------------------------------------------------------------------------

(b) Duly Authorized. This Security Agreement has been duly authorized, executed,
and delivered, and constitutes the legal, valid, and binding obligations of the
Debtor, enforceable against the Debtor in accordance with its terms, except as
it might be limited by bankruptcy, reorganization, moratorium, insolvency or
other similar laws relating to or affecting the enforcement of creditors’ rights
in general.

(c) Not in Violation of Law. This Security Agreement does not and will not
violate any applicable law, the organizational documents, or bylaws of the
Debtor, or any other agreement or instrument to which the Debtor or any of its
property may be bound or subject, except as may be set forth in certain
agreements between the Debtor and the Lenders regarding other loans between such
parties, and the pay off and satisfaction of that certain Loan and Security
Agreement dated June 25, 2004 with Merrill Lynch Business Financial Services,
Inc. (the “Merrill Lynch Facility”).

(d) No Consents Required. Except for consents obtained in connection with and
prior to closing the Credit Agreement, no consent or approval of any person or
entity, or of any public authority, is necessary for the valid execution,
delivery, and performance of this Security Agreement.

(e) Title to the Collateral; Good Repair. The Debtor is or, to the extent that
any Collateral will be acquired after the date hereof, will be, the sole owner
of the Collateral, holding good and marketable title thereto, and covenants to
keep the Collateral free from any lien, security interest, encumbrance, or claim
of any person or entity other than the liens and encumbrances of the Secured
Party or as otherwise permitted under the Credit Agreement. The Debtor has the
right to grant the security interests created by this Security Agreement. Upon
payment of all amounts outstanding under the Merrill Lynch Facility and release
of all liens granted in connection therewith, the security interests granted and
reaffirmed by this Security Agreement constitute first priority security
interests in the Collateral, which will be perfected, to the extent perfection
of any portion of the Collateral may occur by filing, upon the filing by the
Secured Party of the appropriate financing statements. Except as expressly
permitted under the Credit Agreement, the Collateral is not subject to or
restricted by any agreement or license relating to patents, trademarks, trade
secrets or copyrights, except to the extent that the Collateral encompasses
third party software. The Debtor shall keep the Collateral in good order and
repair, reasonable wear and tear excepted, and will not waste or destroy the
Collateral or any part thereof.

 

8



--------------------------------------------------------------------------------

(f) Insurance. The Debtor shall maintain insurance at all times with respect to
the Collateral against the risks of fire, theft, and such other risks as the
Secured Party may require, containing such terms, in such form and amounts, for
such periods and written by such companies as are acceptable to the Secured
Party in its reasonable discretion. All such policies of insurance shall name
the Secured Party as loss payee and shall provide for not less than thirty
(30) days’ prior written notice to the Secured Party of intended cancellation or
reduction in coverage. Promptly after the date hereof, the Debtor shall furnish
the Secured Party with certificates or other evidence satisfactory to the
Secured Party of compliance with the foregoing insurance provisions. The Secured
Party shall have the right (but shall be under no obligation) to pay any of the
premiums on such insurance and all such payments shall become part of the
Obligations and be considered an advance at the highest rate of interest
provided for in the Loan Documents. The Debtor expressly authorizes its
insurance carriers to pay proceeds of all insurance policies covering all or any
part of the Collateral directly to the Secured Party to the full extent that
such proceeds relate to the Collateral.

(g) Notice of Interest. If reasonably requested by the Secured Party, the Debtor
shall give notice of the Secured Party’s security interests in the Collateral to
any third person with whom the Debtor has any actual or prospective contractual
relationship or other business dealings.

(h) Compliance with Laws. The Debtor is, and shall continue to be, in compliance
in all material respects with all laws, statutes, rules, and regulations of
every kind applicable to the Debtor, its business, the Collateral and this
Security Agreement. The Debtor shall not knowingly use the Collateral or any of
its property in violation of any applicable law, statute, regulation, or
ordinance, or any Environmental Law.

(i) Materially Misleading Statements. No representation, warranty, or statement
made herein, in the Credit Agreement, or in any certificate or document
furnished or to be furnished pursuant hereto contains or will contain any
material misrepresentation of fact or material omission of fact necessary to
make it not misleading.

4.2 Covenants. The Debtor hereby covenants and agrees that for as long as any
Obligations is outstanding:

(a) Changes in Location of Chief Executive Office, Residence, Books and Records,
Collateral. The Debtor shall provide the Secured Party with prompt written
notice of (i) any intended change in the chief executive office, or state of
formation of the Debtor, and/or the office where the Debtor maintains its Books
and Records; and (ii) the location or movement of any Collateral to or at an
addresses other than the Debtor’s address as set forth in Exhibit 4.03(a)
attached hereto (other than shipments of Inventory made by the Debtor in the
ordinary course of its business), all such notices to be received by the Secured
Party at least thirty (30) days prior to the effective date of any such change.
If any such new location as set forth in subparagraphs (i) and (ii) hereof is on
leased or mortgaged premises, the Debtor will use its best efforts to furnish
the Secured Party, prior to the

 

9



--------------------------------------------------------------------------------

effective date of any such change, with landlord’s or mortgagee’s waivers
pertaining to such premises in form and substance satisfactory to the Secured
Party in its reasonable discretion;

(b) Prompt Payment of Taxes. The Debtor shall promptly pay any and all taxes,
assessments, and/or governmental charges upon the Collateral on the dates such
taxes, assessments, and/or governmental charges are due and payable, except to
the extent that such taxes, assessments, and/or charges are contested in good
faith by the Debtor by appropriate proceedings and for which the Debtor is
maintaining adequate reserves. Upon request of the Secured Party, the Debtor
shall deliver to the Secured Party such receipts and other proofs of payment as
the Secured Party may reasonably request;

(c) Delivery of Instruments, Chattel Paper and Documents of Title. If at any
time the Debtor has more than an aggregate of $1,000,000 in value of Collateral
consisting of instruments, chattel paper, and/or documents (including bills of
lading and warehouse receipts), the Debtor shall notify the Secured Party and
upon the request of Secured Party shall deliver such Collateral to the Secured
Party and shall execute any form of assignment or endorsement requested by the
Secured Party with respect thereto;

(d) Notice of Adverse Changes, Events of Default, Seizures and Institution of
Litigation. The Debtor shall immediately notify the Secured Party of (i) any
material adverse change in its business, property, or financial condition,
including, without limitation, any material loss of or damage to any Collateral;
(ii) the occurrence of an Event of Default under this Security Agreement;
(iii) any seizure of the Collateral or any claims or alleged claims of third
parties to the Collateral; and (iv) the institution of any material litigation,
arbitration, governmental investigation, or administrative proceedings against
or affecting the Debtor or any of the Collateral;

(e) Disposition of Collateral. Except as otherwise permitted under the Credit
Agreement, the Debtor shall not sell, offer to sell, otherwise assign, or permit
the involuntary transfer of, or disposition of the Collateral or any interest
therein, without the prior written consent of the Secured Party; provided,
however, that unless the Secured Party notifies the Debtor otherwise, the Debtor
may (i) sell Inventory in the ordinary course of its business, (ii) sell or
otherwise transfer Collateral between the parties constituting the Debtor, and
(iii) sell Collateral if the proceeds from such sale are used to purchase
replacement or substitute assets of the same type, quality and character;

(f) Maintenance and Inspection of Books and Records. The Debtor shall maintain
Books and Records that are complete and accurate in all material respects, and,
with respect to the Collateral, shall make all necessary entries therein to
reflect the location of its Accounts, Equipment and Inventory. The Debtor shall
permit the Secured Party and its authorized agents and representatives to have
full, complete, and unrestricted access to the Books and Records at all
reasonable times and upon reasonable advance notice to inspect, audit, and make
copies of any and all such Books and Records.

 

10



--------------------------------------------------------------------------------

Any inspection by Secured Party of the Books and Records shall be at Secured
Party’s expense, provided, however, after a Default or an Event of Default and
promptly upon submission to the Debtor of an invoice therefor, the Debtor will
reimburse the Secured Party for any and all fees and costs related to any
inspection by the Secured Party and its authorized agents and representatives of
the Books and Records. The Debtor shall permit the Secured Party and its
authorized agents and representatives to inspect any or all of the Collateral at
all reasonable times and upon reasonable advance notice, the costs for which
Collateral examinations shall be governed by Section 3.7 hereof. The fees and
costs associated with Collateral Examinations pursuant to Section 3.7 hereof are
separate and apart from any costs of Secured Party pursuant to the rights set
forth in this Section 4.2(f);

(g) Landlord Liens. Upon the request of the Secured Party, the Debtor shall
deliver to the Secured Party all evidence of ownership in the Collateral,
including certificates of title with the Secured Party’s interest appropriately
noted on the certificate and if any of the Collateral is located upon land that
is the subject of a lease or mortgage, the Debtor shall use its best efforts to
obtain and deliver an agreement of subordination from the landlord or mortgagee
providing that any lien of such party shall be subordinate to the security
interest of the Secured Party granted herein. The Secured Party’s rights
hereunder shall be enforceable at law or in equity, and the Debtor consents to
the entry of judicial orders or injunctions enforcing specific performance of
such obligations hereunder; and

(h) Assignment of Accounts. With respect to Accounts, the Debtor shall, upon
reasonable request (and as may otherwise be provided in the Credit Agreement),
immediately give to the Secured Party, in a form acceptable to the Secured
Party, assignments of all Accounts, all original and other documents evidencing
a right to payment of Accounts, agings, lists of account debtors, copies of
purchase orders, invoices, shipping and delivery receipts, and such other data
concerning the Accounts as the Secured Party may request. If any of the Accounts
that are Collateral arise out of contracts with the United States or any of its
departments, agencies, or instrumentalities, the Debtor shall immediately notify
and identify same to the Secured Party, and shall promptly execute and deliver
to the Secured Party an assignment of claims for such Accounts in a form
acceptable to the Secured Party, and shall take all steps deemed necessary or
desirable by the Secured Party to protect the Secured Party’s interest therein
under the Federal Assignment of Claims Act, as amended from time to time, or any
similar law or regulation. The Debtor agrees that the Secured Party and its
authorized agents and representatives shall at all times have the right to
confirm orders and to verify any or all of the Accounts in the Secured Party’s
name, or in any fictitious name used by the Secured Party for verifications.

ARTICLE V

DEFAULT; REMEDIES

5.1 Events of Default. The occurrence of any one of the following shall
constitute an event of default (“Event of Default”) under this Security
Agreement:

(a) Breach Under this Security Agreement. A breach by the Debtor of any term,
obligation, provision, covenant, representation, or warranty arising under this
Security Agreement (provided that if the default is curable, the Debtor shall
have thirty (30) calendar days to cure any default under this section so long as
neither the value of the Secured Party’s rights in the Collateral or the value
of the Collateral is materially impaired); or

 

11



--------------------------------------------------------------------------------

(b) Default under Credit Agreement. If an Event of Default shall have occurred
under the Credit Agreement.

5.2 Remedies.

(a) Rights in General. In addition to the remedies of the Secured Party pursuant
to the Credit Agreement and the other Loan Documents, upon the occurrence of,
and following an Event of Default the Secured Party may, at its option, exercise
any and all rights and remedies it has under this Security Agreement, any other
Loan Document, and/or applicable law.

(b) Right of Set-off. If any one or more Events of Default shall have occurred,
whether or not the Secured Party shall have made any demand under any of the
Loan Documents, and regardless of the adequacy of any Collateral for the
Obligations or other means of obtaining repayment of the Obligations, the
Secured Party shall have the right, and is specifically authorized hereby to
setoff against and apply to the then unpaid balance of the Obligations any items
or funds of the Debtor and/or any Obligor held by the Secured Party or any
Affiliate, any and all deposits (whether general or special, time or demand,
matured or unmatured) or any other property of the Debtor and/or any Obligor,
including, without limitation, securities and/or certificates of deposit, now or
hereafter maintained by the Debtor and/or any Obligor for its or their own
account with the Secured Party or any Affiliate, and any other indebtedness at
any time held or owing by the Secured Party or any Affiliate to or for the
credit or the account of the Debtor and/or any Obligor, even if effecting such
set-off results in a loss or reduction of interest or the imposition of a
penalty applicable to the early withdrawal of time deposits. For such purpose,
the Secured Party shall have, and the Debtor hereby grants to the Secured Party,
a first priority lien on and security interest in such deposits, property,
funds, and accounts, and the proceeds thereof. The Debtor further authorizes any
Affiliate, upon and following the occurrence of an Event of Default, at the
request of the Secured Party, and without notice to the Debtor, to turn over to
the Secured Party any property of the Debtor, including, without limitation,
funds and securities held by the Affiliate for the Debtor’s account, and to
debit any deposit account maintained by the Debtor with such Affiliate (even if
such deposit account is not then due or there results a loss or reduction of
interest or the imposition of a penalty in accordance with law applicable to the
early withdrawal of time deposits), in the amount requested by the Secured Party
up to the amount of the Obligations, and to pay or transfer such amount or
property to the Secured Party for application to the Obligations.

 

12



--------------------------------------------------------------------------------

(c) Additional Rights and Remedies. In addition to the rights and remedies
available to the Secured Party as set forth above, upon the occurrence of an
Event of Default hereunder, or at any time thereafter, the Secured Party may, at
its option, immediately and without notice, do any or all of the following,
which rights and remedies are cumulative, may be exercised from time to time,
and are in addition to any rights and remedies available to the Secured Party
under any other agreement or instrument by and between any Obligor and the
Secured Party: (i) exercise any and all of the rights and remedies of a secured
party under the Uniform Commercial Code, including, without limitation, the
right to require the Debtor to assemble the Collateral and make it available to
the Secured Party at a place reasonably convenient to the parties; (ii) operate,
utilize, recondition and/or refurbish any of the Collateral by any means deemed
appropriate by the Secured Party, in its reasonable discretion, including,
without limitation, converting raw materials and work-in-process into finished
goods; (iii) notify the account debtors for any of the Accounts to make payment
directly to the Secured Party, or to such post office box as the Secured Party
may direct; (iv) vote the Collateral and exercise all rights with the same force
and effect as an absolute owner; (v) demand, sue for, collect, or retrieve any
money or property at any time payable, receivable on account of, or in exchange
for, or make any compromise, or settlement deemed desirable with respect to any
of the Collateral; (vi) notify the post office authorities to change the address
for delivery of the Debtor’s mail to an address designated by the Secured Party
and to receive, open, and distribute all mail addressed to the Debtor, retaining
all mail relating to the Collateral and promptly forwarding all other mail to
the Debtor; and/or (vii) upon ten (10) calendar days’ prior written notice to
the Debtor (or one (1) day notice by telephone with respect to Collateral that
is perishable or threatens to decline rapidly in value), which the Debtor hereby
acknowledges to be sufficient, commercially reasonable and proper, the Secured
Party may sell, lease, or otherwise dispose of any or all of the Collateral at
any time and from time to time at public or private sale, with or without
advertisement thereof, and apply the proceeds of any such sale first to the
Secured Party’s expenses in preparing the Collateral for sale (including
reasonable attorneys’ fees) and second toward payment of the Obligations in any
order deemed appropriate by the Secured Party in its reasonable discretion, and
third with any excess being paid by the Secured Party to the Debtor; provided,
however, that nothing herein shall be construed to prohibit the Secured Party
from seeking a deficiency judgment if the proceeds do not fully and completely
satisfy the Obligations. The Secured Party shall be under no obligation to make
or complete a sale regardless of whether notice of sale had been given.
Moreover, the Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor and any such sale may,
without further notice, be made at the time and place to which it was so
adjourned. The Debtor waives the benefit of any marshalling doctrine with
respect to the Secured Party’s exercise of its rights hereunder. The Debtor
grants a royalty-free license to the Secured Party for all patents, service
marks, trademarks, tradenames, copyright, computer programs, and other
intellectual property and proprietary rights sufficient to permit the Secured
Party to exercise all rights granted to the Secured Party under this Section.
The Secured Party or anyone else may be the purchaser of any or all of the
Collateral so sold and thereafter hold such Collateral absolutely, free from any
claim or right of

 

13



--------------------------------------------------------------------------------

whatsoever kind, including any equity of redemption of the Debtor or any other
Obligor, any such notice, right, and/or equity of redemption being hereby
expressly waived and released.

(d) Continuing Enforcement of the Loan Documents. If, after receipt of any
payment of all or any part of the Obligations or the obligations of the Debtor
to the Secured Party, the Secured Party is compelled or agrees, for settlement
purposes, to surrender such payment to any person or entity for any reason, then
this Security Agreement and the other Loan Documents shall continue in full
force and effect or be reinstated, as the case may be. The provisions of this
Paragraph shall survive the termination of this Security Agreement and the other
Loan Documents and shall be and remain effective notwithstanding the payment of
the Obligations, the cancellation of the Security Agreement or any other Loan
Document, the release of any security interest, lien, or encumbrance securing
the Obligations or any other action that the Secured Party may have taken in
reliance upon its receipt of such payment. The Debtor also agrees to indemnify,
defend, and hold harmless the Secured Party with respect to any and all claims,
expenses, demands, losses, costs, fines, or liabilities of any kind (including,
without limitation, those involving death or personal injury) arising from or in
any way related to any hazardous materials or dangerous environments within, on,
from, related to, or affecting any real property owned or occupied by the
Debtor, except to the extent attributable to the willful misconduct of the
Secured Party.

ARTICLE VI

MISCELLANEOUS

6.1 Remedies Cumulative; No Waiver. The rights, powers, and remedies of the
Secured Party provided in this Security Agreement and any of the Loan Documents
are cumulative and concurrent, and are not exclusive of any right, power, or
remedy available to the Secured Party. No failure or delay on the part of the
Secured Party in the exercise of any right, power, or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power, or
remedy preclude any other or further exercise thereof, or the exercise of any
other right, power, or remedy.

6.2 Notices. Notices and communications under this Security Agreement shall be
in writing and shall be given in accordance with Section 10.1 of the Credit
Agreement.

6.3 Governing Law. This Security Agreement shall be construed and enforced in
accordance with and governed by the substantive laws of the State of Florida
without reference to conflict of laws principles.

6.4 Counterparts; Termination. This Security Agreement may be executed
simultaneously in several counterparts. Each counterpart shall be deemed an
original. Upon the payment in full of all Obligations, and the discharge of all
obligations owed by the Debtor to the Secured Party (included any obligations
that have been revived under preference or other laws), and following the
reasonable request of the Debtor, the Secured Party shall execute and deliver
documentation to discharge the lien of this Security Agreement.

 

14



--------------------------------------------------------------------------------

6.5 Integration; Amendment. This Security Agreement and the other Loan Documents
constitute the sole agreement of the parties with respect to the subject matter
hereof and thereof and supersede all oral negotiations and prior writings with
respect to the subject matter hereof and thereof. No amendment of this Security
Agreement, and no waiver of any one or more of the provisions hereof shall be
effective unless set forth in writing and signed by the parties hereto.

6.6 Successors and Assigns. This Security Agreement (a) shall be binding upon
the Debtor and the Secured Party and, when applicable, their respective heirs,
executors, administrators, successors, and permitted assigns, and (b) shall
inure to the benefit of the Debtor and the Secured Party and, when applicable,
their respective heirs, executors, administrators, successors, and permitted
assigns; provided, however, that the Debtor may not assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the Secured Party, and any such assignment or attempted assignment by the
Debtor shall be void and of no effect with respect to the Secured Party. The
Secured Party may from time to time sell or assign, in whole or in part, or
grant participations in some or all of the Loan Documents and/or the obligations
evidenced thereby. The Debtor authorizes the Secured Party to provide
information concerning the Debtor to any prospective purchaser, assignee, or
participant.

6.7 Severability and Consistency. The illegality, unenforceability, or
inconsistency of any provision of this Security Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality,
enforceability, or consistency of the remaining provisions of this Security
Agreement or any instrument or agreement required hereunder. The Loan Documents
are intended to be consistent. However, in the event of any inconsistencies
among any of the Loan Documents, such inconsistency shall not affect the
validity or enforceability of any Loan Document. The Debtor agrees that in the
event of any inconsistency or ambiguity in any of the Loan Documents, the Loan
Documents shall not be construed against any one party.

6.8 Consent to Jurisdiction and Service of Process. The Debtor irrevocably
appoints each and every owner, partner, and/or officer of the Debtor as its
attorneys upon whom may be served, by regular or certified mail at the address
set forth in this Security Agreement, any notice, process, or pleading in any
action or proceeding against it arising out of or in connection with this
Security Agreement or any of the other Loan Documents. The Debtor hereby
consents that (i) any action or proceeding filed in connection with or arising
out of this Security Agreement or the Collateral may be commenced and maintained
in any court within Duval or Alachua County, Florida or in any United States
District Court in Middle District of Florida by service of process on any such
owner, partner, and/or officer; and (ii) such courts shall have jurisdiction
with respect to the subject matter hereof and the person of the Debtor and all
Collateral for the Obligations.

 

15



--------------------------------------------------------------------------------

6.9 Joint and Several Liability. The obligations of each person or entity
constituting the Debtor shall be joint and several, and the word “Debtor” means
each of them, any of them and/or all of them.

6.10 Judicial Proceedings; Waivers. THE DEBTOR AND THE SECURED PARTY ACKNOWLEDGE
AND AGREE THAT (a) ANY SUIT, ACTION, OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT OR INSTITUTED BY THE DEBTOR OR THE SECURED PARTY OR ANY
SUCCESSOR OR ASSIGN OF THE DEBTOR OR THE SECURED PARTY, ON OR WITH RESPECT TO
THIS SECURITY AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE COLLATERAL, OR THE
DEALINGS OF THE PARTIES WITH RESPECT HERETO OR THERETO SHALL BE TRIED ONLY BY A
COURT AND NOT BY A JURY AND EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY;
(b) EACH WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT,
ACTION, OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; AND
(c) THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS SECURITY AGREEMENT
AND THE SECURED PARTY WOULD NOT EXTEND CREDIT IF THE WAIVERS SET FORTH IN THIS
PARAGRAPH WERE NOT A PART OF THIS SECURITY AGREEMENT.

[SIGNATURES ON FOLLOWING PAGE.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor and the Secured Party have executed this Security
Agreement on the day and year first above written.

 

DEBTOR:     SECURED PARTY: EXACTECH, INC., a Florida corporation     SUNTRUST
BANK, as Administrative Agent By:  

/s/ Joel C. Phillips

    By:  

/s/ John S. Roberts, Jr.

  Joel C. Phillips, Chief Financial Officer       John S. Roberts, Jr., Vice
President ALTIVA CORPORATION, a Delaware corporation       By:  

/s/ Joel C. Phillips

        Joel C. Phillips, Chief Financial Officer       EXACTECH INTERNATIONAL,
INC., a Florida corporation     By:  

/s/ Joel C. Phillips

        Joel C. Phillips, Chief Financial Officer      

 

17